DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the amendment received 24 March 2022.

Claims 1-4, 7-10, 12, 13, 15, 16 and 18 are currently amended, claims 5, 6, 19 and 20 are as previously presented and claims 11, 14 and 17 are as originally presented.  In summary, claims 1-20 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment received 24 March 2022, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-20 are hereby withdrawn and there being no remaining issues, claims 1-20 and the application are now in condition for allowance.

With regard to claim 1 claiming a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a digital-content-display device to: display, at the digital-content-display device, a first visual media item corresponding to first media-item meta datareceive scheduling data comprising an initially scheduled time for a second visual media item and second media-item metadata of the second visual media item; determine that displaying [[a]]the second visual media item beginning at [[an]]the initially scheduled time would interrupt a current displaythe scheduling data and determining that displaying the second visual media item beginning at the initially scheduled time would interrupt the current display of the first visual media item: analyze the first media-item metadata of the first visual media item [[or]]and the second media-item metadata of the second visual media item to determine in real time a timing priority between the first visual media item and the second visual media item based on a first timing-priority value for the first visual media item and a second timing-priority value for the second visual media item; determine in real time a content-transition type from a set of content-transition types for transitioning between the first visual media item and the second visual media item based on the timing priority between the first visual media item and the second visual media item; and determine a content-transition time for transitioning the display at the digital- content-display device from the first visual media item to the second visual media item based on the content-transition type; and convert the display at the digital-content-display device according to the content-transition type at the content-transition time from the first visual media item to the second visual media item are, in total, a unique combination of features that are non-obvious over the art of record.

Claims 12 and 19 claiming a system and a method respectively, are of the same scope and features as claim 1 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613